Defendant entered a plea of guilty on 8 February, 1943, to charges contained in four separate warrants, in the recorder's court of Cabarrus County. Prison sentence was entered in each case and suspended upon certain conditions. The recorder of said court, on 6 December, 1943, found as a fact that the defendant had willfully violated the terms and conditions of the suspended sentence in one of the above cases, and ordered capias to issue. Defendant appealed to the Superior Court and the judgment of the recorder's court was affirmed. Whereupon, the defendant appealed to the Supreme Court and assigns error.
The record proper filed in this Court is fatally defective for the reason that no warrant appears therein.
The appeal is dismissed on the authority of S. v. Currie, 206 N.C. 598,174 S.E. 447, and Pruitt v. Wood, 199 N.C. 788, 156 S.E. 126.
Appeal dismissed.